 
Exhibit 10.6


WHEN RECORDED MAIL TO:
Lindquist & Vennum P.L.L.P. (KRP)
4200 IDS Center
80 South 8th Street
Minneapolis, MN  55402


SEND TAX NOTICES TO:
NEDAK Ethanol, LLC
118 East State Street
Atkinson, NE  68713
ATTN: Jerome Fagerland
 

  SPACE ABOVE THIS LINE IS FOR RECORDER'S USE ONLY

 




THIS IS A CONSTRUCTION SECURITY AGREEMENT THAT SECURES AN OBLIGATION WHICH THE
BORROWER INCURRED FOR THE PURPOSE OF MAKING IMPROVEMENTS ON THE REAL PROPERTY
DESCRIBED HEREIN




DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF
LEASES AND RENTS AND FIXTURE FINANCING STATEMENT


THIS DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS, AND
FIXTURE FINANCING STATEMENT (the "Deed of Trust") is made and entered into as of
February 14, 2007, by NEDAK ETHANOL, LLC, a Nebraska limited liability company
(the "Borrower"), whose address for purposes of this Deed of Trust is 87590
Hillcrest Road, PO Box 391, Atkinson, Nebraska 68713; TO AND IN FAVOR OF LAWYERS
TITLE INSURANCE CORPORATION, a Nebraska corporation (the "Trustee"), whose
address for purposes of this Deed of Trust is 10 South LaSalle Street, Suite
2500, Chicago, IL 60603; FOR THE BENEFIT OF FARM CREDIT SERVICES OF GRAND FORKS,
FLCA (the "Lender"), whose address for purposes of this Deed of Trust is 2424
32nd Avenue South, P.O. Box 13570, Grand Forks, North Dakota 58208-3570;
pertaining to that certain Construction and Term Loan Note and that certain
Revolving Credit Note, all as defined in the Credit Agreement (as defined
below), of the Borrower dated as of the date of this Deed of Trust, payable to
the order of Lender, in the aggregate original principal amount of FORTY-TWO
MILLION FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($42,500,000.00) (collectively,
the "Notes");
 
 
 
 
 
 

THE TOTAL PRINCIPAL AMOUNT OF THE "SECURED OBLIGATIONS" SECURED HEREBY,
INCLUDING ANY FUTURE DEBTS, ADVANCES, LIABILITIES OR OBLIGATIONS (BUT EXCLUDING,
HOWEVER, INTEREST AND SUMS ADVANCED FOR THE PROTECTION AND/OR INSURANCE OF THE
"PROPERTY" OR LENDER'S INTEREST THEREIN), SHALL NOT EXCEED THE SUM OF
$42,500,000.00 (THE "MAXIMUM AMOUNT"); PROVIDED, HOWEVER, THAT NOTHING CONTAINED
HEREIN SHALL CONSTITUTE A COMMITMENT TO MAKE ANY ADDITIONAL OR FUTURE LOANS OR
ADVANCES IN ANY AMOUNT.

 
 
 
 
 
 
 
1

--------------------------------------------------------------------------------

 

W I T N E S S E T H:


1.   Grant.  For good and valuable consideration, and to secure the prompt
payment, when due, of the Secured Obligations, as defined below, Borrower has
irrevocably  granted, bargained, sold, conveyed, transferred, mortgaged, and
assigned, and by these presents does hereby irrevocably grant, bargain, sell,
convey, transfer, mortgage, and assign, to Trustee in trust, WITH POWER OF SALE,
for the benefit and security of Lender, and hereby grants to Lender a security
interest in, all of the real property described in Exhibit "A" attached hereto
(the "Premises"); TOGETHER WITH (a) all buildings, structures, additions, and
improvements now or hereafter located thereon or belonging thereto
(collectively, the "Improvements"); (b) all goods which are or are to become
fixtures attached to the Premises or Improvements (collectively, the
"Fixtures"); (c) all easements, rights-of-way, strips and gores of land, alleys,
sewer rights, and water rights relating thereto; (d) all leases, subleases, and
other agreements affecting the use, enjoyment or occupancy of the Premises, now
or hereafter entered into, together with any extensions thereof and guarantees
relating thereto (collectively, the "Leases"), and all rents and other sums
payable under the Leases, tenant security and other deposits, oil and gas or
other mineral royalties, bonuses and rents, issues and profits relating to the
Premises and Improvements (collectively, the "Rents"); (e) all right, title and
interest, including reversions and remainders, if any, of Borrower, now owned or
hereafter acquired, in and to any land lying within the right-of-way of any
street or highway adjoining the Premises; (f) all other estates, rights, titles,
claims, interests, privileges, hereditaments and appurtenances of any nature
whatsoever, in any way relat­ing to the Premises or Improvements; (g) all
machinery, equipment, appliances and other articles of personal property of
every kind whatsoever now owned or hereafter acquired by Borrower, now or
hereafter located upon and used in connection with the Premises, together with
all replacements thereof and substitutions therefor (collectively, the
"Equipment"); (h) all awards or payments, including interest thereon, which may
be made with respect to the Premises, Improvements, or Equipment, from the
exercise of the right of eminent domain, or for any other injury thereto or
decrease in the value thereof (collectively, the "Awards"); (i) all policies of
insurance relating to the Premises, Improvements, or Equipment, all proceeds
thereof, and any unearned premiums on any such insurance policies, including,
without limitation, the right to receive and apply the proceeds of any
insurance, judgments, or settlements made in lieu thereof; (j) all deposits made
to procure or maintain utility services to the Premises or the Improvements and
any money, cash, negotiable instru­ments, documents of title, securities,
deposit accounts or other cash equivalents, including interest or income earned
thereon held by Lender or Trustee under or in accordance with this Deed of Trust
or any Related Document; (k) any amounts in any escrow fund for the purposes of
payment of taxes, insurance premiums or other impositions in connection with the
Premises, Improvements or Equipment; and (l) products and proceeds of the
property described above.  The Premises, Improvements, Fixtures, Leases, Rents,
Equipment, Awards, and all other real and personal property described in this
paragraph are hereinafter collectively referred to as the "Property."
 
2.   Secured Obligations.  This Deed of Trust is given to secure the prompt
payment when due of the following (the "Secured Obligations"):  (a) all
Obligations of Borrower under that certain Master Credit Agreement by and
between Borrower and Lender, dated as of the date of this Deed of Trust
(together with the “Supplements” defined therein and as further amended and
supplemented, the "Credit Agreement"), according to the terms thereof, including
the Notes and any other note given in substitution therefor or in modification,
renewal, or extension thereof, in whole or in part (such Notes and all other
notes given in substitution therefor or in modification, renewal, or extension
thereof, in whole or in part, are hereinafter collectively called the "Note");
(b) all indebtedness, liabilities, and obligations of Borrower now or hereafter
incurred or arising pursuant to the provisions of this Deed of Trust or any
other agreement or instrument now or hereafter evidencing, securing and/or
guarantying the obligations of the Borrower under the Note or any part thereof
(such other instruments and agreements are hereinafter collectively referred to
as the "Related Documents"); and (c) any and all other indebtedness,
obligations, and liabilities of Borrower to Lender of any nature whatsoever,
whether arising out of contract, tort, or otherwise, including, without
limitation, obligations arising under any and all present and future loans,
advances, and/or other extensions of credit

 
 

--------------------------------------------------------------------------------

 

obtained and/or to be obtained by Borrower from Lender, and any and all present
and future guaranties made by Borrower in favor of Lender, and any and all
instruments and agreements evidencing such present and/or future loans,
advances, other extensions of credit, and/or guaranties, together with interest,
costs, expenses, attorneys' fees and other fees and charges.  THE TOTAL
PRINCIPAL AMOUNT OF THE "SECURED OBLIGATIONS" SECURED HEREBY, INCLUDING ANY
FUTURE DEBTS, ADVANCES, LIABILITIES OR OBLIGATIONS (BUT EXCLUDING, HOWEVER,
INTEREST AND SUMS ADVANCED FOR THE PROTECTION AND/OR INSURANCE OF THE "PROPERTY"
OR LENDER'S INTEREST THEREIN), SHALL NOT EXCEED THE "MAXIMUM AMOUNT"; PROVIDED,
HOWEVER, THAT NOTHING CONTAINED HEREIN SHALL CONSTITUTE A COMMITMENT TO MAKE ANY
ADDITIONAL OR FUTURE LOANS OR ADVANCES IN ANY AMOUNT.


3.   Warranty of Title.  Borrower warrants to Trustee and Lender that: (1)
Borrower is lawfully seized and possessed of good, marketable, and indefeasible
fee simple title to the Property, free and clear of all liens and encumbrances,
other than those liens and/or encumbrances, if any, set forth on Exhibit "B"
(the "Permitted Exceptions"), and (2) Borrower has the full right, power, and
authority to execute and deliver this Deed of Trust to Trustee and
Lender.  Subject only to the Permitted Exceptions, if any, Borrower warrants and
will forever defend the title to the Property against the claims of all persons.


4.   Maintenance and Compliance with Laws.  Borrower shall keep the Property in
good condition and repair, and shall promptly perform all repairs, replacements,
and maintenance necessary to preserve its value.  Borrower shall promptly
complete or restore promptly and in good and workmanlike manner any portion of
the Property which may be damaged or destroyed, and shall pay, when due, all
claims for labor performed and materials furnished on or to the Premises or
Improvements, and any and all other claims which could result in a lien on the
Property or any part thereof.  Borrower shall not commit waste or permit
impairment or deterioration of the Property.  In addition to its obligation to
comply with all "Applicable Environmental Laws" as provided below, Borrower
shall comply with all other laws, ordinances, regulations, covenants,
conditions, and restrictions affecting the Property or any part thereof
(collectively, the "Applicable Laws"), including, without limitation, the
Americans With Disabilities Act of 1990, and any and all amendments or
supplements thereto, and shall not commit, suffer or permit any act to be done
in or upon the Property in violation of any Applicable Laws.


5.   Environmental Provisions.  The representations, warranties, covenants and
other obligations of the Borrower contained in this paragraph are collectively
referred to as the "Environmental Provisions."


a.   Certain Defined Terms.  For purposes of this paragraph, the terms
"hazardous waste," "hazardous substance," "disposal," "release," and "threatened
release," and similar terms, as used in this Deed of Trust, shall have the same
meanings ascribed to them in the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended, 42 U.S.C. §§ 9601 et seq.,
("CERCLA"), as amended by the Superfund Amendments and Reauthorization Act of
1986 ("SARA"), the Hazardous Materials Transportation Act, 49 U.S.C. §§ 1801 et
seq., the Clean Water Act, 33 U.S.C. §§ 1251 et seq., the Toxic Substances
Control Act, 15 U.S.C. §§ 2601 et seq., the Clean Air Act, as amended, 42 U.S.C.
§§ 7401 et seq., the Safe Drinking Water Act, 42 U.S.C. §§ 300f et seq., the
Occupational Safety and Health Act, 29 U.S.C. §§ 655 et seq., the Federal
Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. §§ 4321 et seq., the
Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901 et seq., and all other
state, Federal or local laws relating to health, safety, and the environment, as
the same may be amended from time to time, and any rules or regulations adopted
pursuant to any of the foregoing, as the same may be amended from time to time
(collectively, all such laws, rules and regulations are hereinafter referred to
as the "Applicable Environmental Laws").  The terms "hazardous waste" and
"hazardous substance" shall also include, without limitation, petroleum and
petroleum by-products, asbestos and asbestos-containing materials.

 
 

--------------------------------------------------------------------------------

 

b.           Covenants, Representations and Warranties of Borrower.  Borrower
hereby covenants, represents and warrants to Lender that, except for matters (if
any) expressly set forth on Exhibit "C" attached hereto:


i)   no hazardous substance or hazardous material is presently located at, on,
in, under or about the Premises or Improvements in violation of any Applicable
Environmental Laws, or for which action is required under any Applicable
Environmental Law;
 
ii) during the period of Borrower's ownership of the Property, there has been no
use, generation, manufacture, storage, treatment, disposal, release or
threatened release of any hazardous waste or hazardous substance by any person
on, under, about or from the Premises or Improvements;
 
iii) no notice of any violation, lien, complaint, suit, order, administrative
action or other notice with respect to the environmental condition of the
Premises and/or Improvements has been issued, received, or is currently
outstanding;
 
iv) Borrower shall comply, and shall require all tenants and other occupants of
the Premises and/or Improvements to comply, in all respects with all Applicable
Environmental Laws, and will not use, generate, store, handle, process, dispose
of, release, or threaten to release, any hazardous substance or hazardous
material or otherwise lead to the imposition of any lien or liability of any
nature whatsoever under any Applicable Environmental Law; and
 
v) Borrower shall notify Lender promptly and in writing in the event of any
violation of any provision of this paragraph, and will provide to Lender copies
of all notices and correspondence from any third party or governmental authority
relating to the environmental condition of the Premises or Improvements or any
liability or alleged liability of the Borrower or the Lender relating thereto,
or any violation or alleged violation of any Applicable Environmental Laws;
 
vi) Borrower will promptly pay, when due, all fines, claims, awards or other
charges imposed against Borrower or the Premises or Improvements under any
Applicable Environmental Law.


       c.   Environmental Audits.  Lender may, at its option, if Lender
reasonably believes that any hazardous substance, hazardous materials, or other
environmental condition relating to the Premises or Improvements now or
hereafter violates or threatens to violate any provision hereof or any
Applicable Environmental Law, cause an environmental audit of the Premises or
portions thereof to be conducted to confirm Borrower's compliance with these
Environmental Provisions, and Borrower shall cooperate with Lender in all
reasonable respects in connection with any such audit and shall pay, on demand,
all costs and expenses incurred in connection therewith, which costs and
expenses shall bear interest at a rate equal to the lesser of (i) the interest
rate then payable under the Note plus two percent, or (ii) the maximum interest
rate permitted under applicable law (such lesser rate is hereinafter referred to
as the "Advance Rate") from and after the date of such demand.
 
        d.   Waiver.  Borrower hereby releases and waives any present or future
claims against Lender for indemnity or contribution in the event Borrower should
incur any liability related to hazardous waste, hazardous substances, or
Applicable Environmental Laws.

 
 

--------------------------------------------------------------------------------

 

6.           Impositions.  Borrower shall pay when due (and in all events prior
to delinquency) all taxes, assessments, fines and impositions levied against or
on account of the Property (collectively, the "Impositions").


7.           Liens.  Borrower shall not create, incur or suffer to exist any
lien, encumbrance or charge on the Property or any part thereof, other than any
such lien, encumbrance or charge constituting a Permitted Exception, if any.


8.           Insurance.


        a.   Maintenance of Insurance.  Borrower, at its expense, shall keep the
Property insured by insurance carriers satisfactory to Lender against loss by
fire, lightning, tornado, and other perils, covered by a standard extended
coverage endorsement, in an amount equal to at least one hundred percent of the
full replacement value thereof; and shall maintain insurance against such other
hazards and in such amount as is customarily carried by owners and operators of
similar properties and as Lender may otherwise require for the protection of its
security.  Should the Premises at any time be located in an area designated by
the Director of the Federal Emergency Management Agency or other appropriate
official as a flood hazard area under the National Flood Insurance Act of 1968,
as amended, Borrower agrees to obtain and maintain Federal Flood Insurance for
the full unpaid principal balance of the loan, up to the maximum limit of
coverage available under said Act, or as otherwise required by Lender, and to
maintain such insurance for the term of the loan.  All insurance policies
maintained pursuant to this Deed of Trust shall name Borrower and Lender as
insureds, as their respective interests may appear, and shall provide that there
shall be no cancellation or modification thereof without thirty (30) days
advance written notice to the Lender.  In the event of cancellation of such
insurance, Trustee or Lender may procure such insurance and the cost thereof
shall be added to the Secured Obligations and shall bear interest from the date
of disbursement at a the Advance Rate.  Borrower shall deliver to Lender the
original policies of insurance and all endorsements and renewals thereof.  All
unearned premiums of such insurance policies are hereby assigned to Trustee as
additional security for the Secured Obligations, and a sale and conveyance of
the Property by the Trustee shall operate to convey to the purchaser the
Borrower's interest in and to all policies of insurance upon the Property.
 
        b.   Insurance Reserves.  Lender may require Borrower to maintain with
Lender or Lender's agent reserves for payment of insurance premiums, which
reserves shall be funded by monthly payments from Borrower sufficient, in
Lender's estimation, to fund the next successive premium by a date that is at
least fifteen (15) days before the premium due date.  If Lender at any time
deems the reserve funds to be insufficient, Borrower shall, upon demand pay any
deficiency to Lender.  The reserve funds shall be held by Lender as a general
deposit and shall constitute a non-interest-bearing account which Lender may
satisfy by payment of the insurance premiums required to be paid by Borrower as
they become due.  If insurance reserves are required, Lender shall not hold the
reserve funds in trust for Borrower, and Lender will not be deemed the agent of
Borrower for payment of the insurance premiums required to be paid by
Borrower.  The responsibility for the payment of premiums shall be and remain
Borrower's sole responsibility.
 
        c.   Application of Insurance Proceeds.  Borrower shall promptly notify
Lender of any loss or damage to the Property if the estimated cost of repair or
replacement exceeds $25,000.  Lender may make proof of such loss or damage if
Borrower fails to do so within fifteen (15) days after the casualty.  Borrower
shall assign, and hereby assigns, all insurance proceeds to Lender, and any and
all such proceeds received by Borrower shall be held by Borrower in Trust for
the benefit of Lender until such time as such funds are actually delivered to
Lender.  Whether or not Lender's security is impaired, Lender may receive and
retain the proceeds of any insurance and apply the

 
 

--------------------------------------------------------------------------------

 

proceeds to the repayment of the Secured Obligations or the restoration and
repair of the Property.  If Lender elects to apply the proceeds to restoration
and repair, Lender may direct Borrower to complete such restoration and
repair.  Borrower shall then repair or replace the damaged or destroyed
Improvements in a manner satisfactory to Lender, and Lender shall, upon request
accompanied by satisfactory proof of such repair or replacement by Borrower, and
provided that there exists no Event of Default under this Deed of Trust at the
time of such request, reimburse Borrower from insurance proceeds actually
received by Lender for the reasonable cost of such repair or restoration.


       9.           Expenditures by Lender.  If Borrower fails to comply with
any provision of this Deed of Trust, or pay any sum due hereunder, or if any
action or proceeding is commenced that would materially affect Lender's
interests in the Property, Lender may, but shall not be required to, take any
action and expend all reasonable sums on Borrower's behalf that Lender deems
appropriate.  Any amount that Lender expends in so doing will be payable on
demand, will become part of the Secured Obligations secured hereby, and will
bear interest at the Advance Rate from the date expended by Lender.  The rights
provided for in this paragraph shall be in addition to any other rights or any
remedies to which Lender may be entitled on account of the default.  Any
election by Lender to take any action or make expenditures hereunder shall not
prejudice Lender's right to declare a default and exercise remedies as provided
herein.


       10.           Condemnation.  If all or any part of the Property is
acquired by any governmental authority through eminent domain proceedings,
Lender may at its election require that all or any portion of the net proceeds
of the condemnation award be applied, at Lender's option, to the Secured
Obligations or the repair or restoration of the Property.  For this purpose,
Borrower shall assign, and hereby assigns, all proceeds of any such proceedings
or purchase to Lender.  The net proceeds of the award shall mean the remainder
of the award after payment of all reasonable costs, expenses, and attorneys'
fees incurred by Trustee or Lender in connection with the condemnation.  If any
eminent domain proceeding is filed or threatened, Borrower shall promptly notify
Lender in writing, and Borrower shall promptly take such steps as may be
necessary to defend the action and obtain and maximize the award.  Borrower may
be the nominal party in such proceeding, but Lender shall be entitled to
participate in the proceeding and to be represented in the proceeding by counsel
of its own choice, and Borrower will deliver or cause to be delivered to lender
such instruments as may be requested by it from time to time to permit such
participation.
 
11.           Documentary Stamps; Mortgage Taxes.  Borrower shall pay all costs
incurred in recording, perfecting or continuing this Deed of Trust and the liens
and interests created hereby, including without limitation, all taxes, fees,
documentary stamps, and other charges for recording or registering this Deed of
Trust, together with any other taxes or assessments which may now or hereafter
be levied against the Trustee or Lender in connection with the Note, this Deed
of Trust, the Credit Agreement and the Related Documents.
 
12.           Security Agreement; Financing Statements.


a.   Security Agreement.  This Deed of Trust constitutes a security agreement
under the Uniform Commercial Code in effect in the State of Nebraska, as amended
from time to time (the "UCC").  Borrower has granted and hereby GRANTS TO LENDER
a security interest under the UCC in all of the Property which is or may be
subject to the provisions of Article 9 of the UCC, including, without
limitation, all Fixtures, Leases, Rents, Equipment, Awards, and other tangible
and intangible personal property described above, and all proceeds and products
of the same (collectively, the "Personalty").
 
b.   Financing Statements.  Upon request by Lender, Borrower shall execute such
financing statements and take such other action as is requested by Lender to
perfect and continue Lender's security interest in the Personalty.  In addition
to recording this Deed of Trust in the real property records, Lender may, at any
time and without further authorization from Borrower, file

 
 

--------------------------------------------------------------------------------

 

counterparts, copies or reproductions of this Deed of Trust as financing
statements.  Borrower shall pay to Lender on demand any and all expenses,
including attorneys' fees and expenses, incurred or paid by Lender in
perfecting, continuing, and protecting its interest in the Personalty and in
enforcing its rights hereunder with respect to the Personalty.  Borrower agrees
that the requirement of reasonable notice under the UCC shall be met if such
notice is given at least (10) business days before the time of the sale or
disposition (provided, however, that this sentence shall not be construed to
prohibit a shorter notice period, if commercially reasonable under the
circumstances or otherwise permitted by the UCC).
 
        c.   Fixture Filing.  From the date of its recording, this Deed of Trust
shall be effective as a financing statement filed as a fixture filing with
respect to all Personalty which are or are to become fixtures related to the
Premises.
 
        d.   Addresses.  The mailing addresses of Borrower (the debtor) and
Lender (the secured party), from which information concerning the security
interest granted by this Deed of Trust may be obtained, are set forth above.
 
       13.   Leased Premises; Assignments of Rents.
 
         a.   Rent Roll.  Upon request, Borrower shall furnish to Lender a
schedule certified to be true, identifying all Leases, including, in each case,
the name of the tenants and occupants, a description of the space occupied by
such tenant and occupants, a description of the term and any options to extend,
the rental and other sums payable for such space and such other information and
documents with respect to such Leases and tenancies as the Lender may request
 
         b.   Prohibited Actions.  Without the prior written consent of Lender,
Borrower shall not, directly or indirectly, with respect to any Lease, whether
such Lease is now or hereafter in existence: (1) accept or permit any
prepayment, discount or advance rent payable thereunder; (2) cancel or terminate
the same, or accept any cancellation, termination or surrender thereof, or
permit any event to occur which would entitle the lessee thereunder to terminate
or cancel the same; (3) amend or modify the same so as to reduce the term,
thereof, the rental payable thereunder, or to change any renewal provisions
therein contained; (4) waive any default thereunder or breach thereof; (5) give
any consent, waiver or approval thereunder or take any other action in
connection therewith, or with a lessee thereunder, which would have the effect
of impairing the value of lessor's interest thereunder, or of impairing the
position or interest of the Trustee or Lender; or (6) sell, assign, pledge,
mortgage or otherwise dispose of, or encumber, any such Leases or the Rents.
 
                 c.   Assignment; License to Collect Rents.  Lender shall have
the right, power and authority, prior to the release and reconveyance of this
Deed of Trust to collect the Rents, with or without taking possession of the
Property, and, as additional security for the Secured Obligations, Borrower
hereby absolutely and unconditionally assigns and conveys to Lender all of
Borrower's rights, title and interest in and to the Leases and Rents.  Lender,
however, hereby consents to the Borrower's collection and retention of such
Rents, as they accrue and become payable so long as there exists no Event of
Default by Borrower hereunder.  Upon an Event of Default, Lender may, at any
time, either in person, by agent, or by a receiver appointed by a court, without
notice and without regard to the adequacy of any security for the Secured
Obligations hereby secured: (1) enter upon and take possession of the Property
or any part thereof, and in its own name sue for or otherwise collect such
Rents, including those past due and unpaid, and apply the same, less costs and
expenses of operation and collection, including reasonable attorney fees, to the
Secured Obligations secured hereby, and in such order and priority as Lender may
determine; (2) perform such acts of repair or protection as may be necessary or
proper to conserve the value of the Property; and (3) lease the

 
 

--------------------------------------------------------------------------------

 

same or any part thereof for such rental, term, and upon such conditions as
Lender may deem appropriate, or terminate or modify the terms and conditions of
existing Leases.  Any application of Rents to the Secured Obligations shall not
extend or postpone the due date of any payment or payments as provided in the
Note or change the amount of such payment or payments.  The entering upon and
taking possession of the Property, the collection of the Rents, and the
application thereof as described herein, shall not waive or cure any Event of
Default or notice of default hereunder, or invalidate any act done pursuant to
such notice.  Borrower also assigns to Lender, as further security for the
performance of the Secured Obligations secured hereby, all prepaid Rents and all
funds which may have been or may hereafter be deposited with said Borrower by a
lessee of the Property, to secure the payment of any Rents, and upon default in
the performance of any of the provisions hereof, Borrower agrees to deliver such
rents and deposits to the Lender.  Borrower irrevocably authorizes any and all
lessees under the Leases, upon demand and notice from Lender of an Event of
Default, to pay all Rents and other sums due under the Leases directly to
Lender.  Such lessees will have the right to rely upon any such notices of
Lender, without any obligation or right to inquire as to the actual existence of
the Event of Default, notwithstanding any claim of Borrower to the
contrary.  Borrower will have no claim against any lessee under the Leases for
any Rents paid by it to Lender in accordance with this paragraph.
 
                            d.   Performance of Leases.  With respect to any
Lease, Borrower will (a) fulfill or perform each and every provision thereof on
the lessor's part to be fulfilled or performed, (b) promptly send copies to
Lender of all notices of default which Borrower shall send or receive
thereunder, and (c) enforce all of the terms, covenants and conditions contained
in the Lease upon lessee's part to be performed, consistent with the prudent
management and operation of the Property, but short of termination thereof
(absent the consent of Lender as provided above).
 
         e.   Assignee as Creditor of Lessee.  Lender, and not Borrower, will be
the creditor of the lessee under any Lease in connection with any assignment for
the benefit of creditors, bankruptcy, reorganization, insolvency, dissolution,
or receivership proceedings affecting such lessee.  Lender, however, will not be
obligated to the Borrower to make filings of claims in such proceedings or to
otherwise pursue creditor's rights therein.
 
    14.   Authorized Entry.  Borrower authorizes Lender and its agents to enter
upon the Property to make such inspections and tests, at Borrower's expense, as
Lender may deem appropriate to determine compliance of the Property with the
various provisions of the Deed of Trust.  Any inspections or tests made by
Lender shall be for Lender's purposes only and shall not be construed to create
any responsibility or liability on the part of the Lender to Borrower or to any
other person.
 
15.   Further Assurances; Attorney-In-Fact.  At any time, upon request of
Lender, Borrower will make, execute and deliver to Lender or to Lender's
designee, and when requested by Lender, cause to be filed, recorded, refiled, or
rerecorded, as the case may be, at such times and in such offices and places as
Lender may deem appropriate, any and all such mortgages, deeds of trust,
security agreements, financing statements, continuation statements, instruments
of further assurance, affidavits, certificates, and other documents as may, in
the sole opinion of Lender, be necessary or desirable in order to effectuate,
complete, perfect, continue, preserve or enforce: (1) the obligations of
Borrower under the Note, this Deed of Trust, the Credit Agreement and the
Related Documents, and (2) the liens and security interests created by this Deed
of Trust and the Related Documents as first and prior liens on the
Property.  Borrower shall reimburse Lender for all costs and expenses incurred
in connection with the matters referred to in this paragraph.  For purposes of
taking such action or executing such documents, Borrower hereby irrevocably
appoints Lender as Borrower's attorney-in-fact.

 
 

--------------------------------------------------------------------------------

 

16.   Full Performance; Reconveyance.  If Borrower shall satisfy all of the
Secured Obligations, Lender shall execute and deliver to Trustee a request for
reconveyance, and Trustee shall reconvey to Borrower, or to the person or
persons legally entitled thereto, without warranty, any portion of the Property
then held hereunder.  The recitals in such reconveyance of any matters or facts
shall be conclusive proof of the truthfulness thereof.  Lender shall execute and
deliver to Borrower suitable statements of termination of any financing
statement on file evidencing Lender's security interest in the Personalty.  Any
and all fees and expenses incurred by Lender or Trustee in connection with such
request and reconveyance shall be paid by the Borrower upon demand.

 
17.   Default.  Each of the following shall constitute an event of default (an
"Event of Default") under this Deed of Trust:
 
                a.    .Default on Secured Obligations.  The failure of Borrower
to pay any of the Secured Obligations as and when the same are due.
 
         b.   Other Defaults.  The failure of Borrower to comply with or perform
its obligations under any term, obligation, covenant or condition contained in
this Deed of Trust, the Note, the Credit Agreement or in any of the Related
Documents, or in any other agreement between Borrower and Lender.
 
         c.   Transfer of Borrower's Interests.  The sale or transfer, without
the Lender's prior written consent, of all or any part of the Property, or any
interest in the Property ("sale or transfer" means, without limitation, the
conveyance of Property or any right, title or interest therein, whether legal,
beneficial or equitable, whether voluntary or involuntary whether by outright
sale, deed, installment sale contract, land contract, assignment, lease with a
term greater than three (3) years, lease-option contract, or by any other method
of conveyance of any interest in the Property; and if Borrower is a corporation,
partnership, limited liability company, or similar entity, "sale or transfer"
also includes any change in ownership of more than ten percent (10%) of the
voting stock, partnership interests, limited liability company interests, or
similar interests as the case may be, of Borrower).
 
         d.   False Statements.  Should any warranty, representation or
statement made or furnished to Lender by or on behalf of Borrower under this
Deed of Trust, the Note, the Credit Agreement or the Related Documents or
otherwise in connection with the loan evidenced thereby, be or become false or
misleading in any material respect.
 
         e.   Bankruptcy; Insolvency.  Should Borrower file a voluntary petition
in bankruptcy or shall be adjudicated a bankrupt or insolvent, or file any
petition or answer seeking or acquiescing in any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief for itself
under any present or future bankruptcy, insolvency or other laws providing or
relating to relief for debtors; or should Borrower seek or consent to or
acquiesce in the appointment of any trustee, receiver or liquidator of Borrower
or of all or any part of the Property, or of any or all of the Rents, or make
any general assignment for the benefit of creditors, or admit in writing its
inability to pay its debts generally as they become due.
 
         f.   Entry of Order.  Should any court of competent jurisdiction enter
an order, judgment or decree approving a petition filed against Borrower seeking
any reorganization, dissolution or similar relief under any present or future
federal, state or other statute, law or regulation relating to bankruptcy,
insolvency or other relief for debtors, which order, judgment or decree remains
unvacated and unstayed for an aggregate of thirty (30) days (whether or not
consecutive) from the first date of entry thereof; or should any trustee,
receiver or liquidator of Borrower of all or any part

 
 

--------------------------------------------------------------------------------

 

of the Property, or of any or all of the Rents, be appointed without the consent
or acquiescence of Borrower, which appointment remains unvacated or unstayed for
an aggregate of thirty (30) days (whether or not consecutive).
 
                 g.   Attachment; Liens.  Should any writ of execution or
attachment of any similar process be entered against Borrower which becomes or
could become a lien on the Property, or any portion thereof or interest therein,
which execution, attachment or similar process of judgment is not released,
bonded, satisfied, vacated or stayed within thirty (30) days after its entry or
levy.


                         h.   Default in Favor of Third Parties.  Should any
default occur by Borrower under any loan, extension of credit, security
agreement, guaranty, purchase or sales agreement, or any other agreement, in
favor of any other creditor or person that may materially affect any of the
Property or Borrower's ability to repay the Secured Obligations or to otherwise
comply with this Deed of Trust, the Credit Agreement or any of the Related
Documents.
 
         i.   Adverse Change.  Should any material adverse change occur in
Borrower's financial condition, such that the prospect of payment or performance
of the Secured Obligations is impaired, or should Lender otherwise in good faith
deem itself insecure.


18.           Acceleration; Remedies; Power of Sale.  Upon the occurrence of an
Event of Default under subparagraph 17(e) or 17(f) above, all Secured
Obligations shall automatically become due and payable in their entirety without
notice or demand, and, upon the occurrence of any other Event of Default and at
any time thereafter, Trustee or Lender may declare all Secured Obligations to be
immediately due and payable, and the same shall thereupon become due and payable
without any presentment, demand protest or notice of any kind.


          a.   Acceleration; Additional Remedies.  Thereafter, Trustee or Lender
may, in addition to any other rights or remedies provided by law
 
i)   Either in person or by agent, with or without bringing any action or
proceeding, or by a receiver appointed by a court and without regard to the
adequacy of its security, enter upon and take possession of the Property, or any
part thereof, in Lender's name or in the name of Trustee, and do any acts which
it deems necessary or desirable to preserve the value, marketability or
rentability of the Property, or part of the Property or interest in the
Property, increase the income from the Property, or protect the security of the
Property; and, with or without taking possession of the Property, sue for or
otherwise collect the Rents, including those past due and unpaid, and apply the
same, less costs and expenses of operation and collection, including attorneys'
fees, to any of the Secured Obligations, all in such order and priority as
Lender may determine.  The entering upon and taking possession of the Property,
the collection and application of the Rents, shall not cure or waive any default
or notice of default under this Deed of Trust or invalidate any act done in
response to such default or pursuant to such notice of default; and,
notwithstanding the continuance in possession of the Property or the collection,
receipt and application of Rents, Trustee or Lender shall be entitled to
exercise every right provided for in the Note, this Deed of Trust, the Credit
Agreement or the Related Documents, or by law upon the occurrence of any Event
of Default, including the right to exercise the Power of Sale as described
below.
 
ii)   Exercise the Power of Sale as described below;
 
                 iii)   Commence an action to foreclose this Deed of Trust as a
mortgage, appoint a receiver or specifically enforce any of the covenants
hereof; and

 
 

--------------------------------------------------------------------------------

 



               iv)   With respect to all or any part of the Personalty, exercise
all the rights and remedies of a secured party under the UCC.
 
                   b.          Power of Sale.  Lender in its sole discretion may
direct Trustee to exercise the Power of Sale herein contained.  Upon such event,
Lender shall deposit with Trustee this Deed of Trust and the Note and such
receipts and evidence of expenditures made and secured by this Deed of Trust as
Trustee may require.


i)   Upon receipt of such notice from Lender, Trustee shall cause to be
recorded, published and delivered to Borrower such Notice of Default and Notice
of Sale as then required by law and by this Deed of Trust.  Trustee shall,
without demand on Borrower, after such time as may then be required by law and
after recordation of such Notice of Default and after notice of sale having been
given as required by law, sell the Property at the time and place of sale fixed
by it in such Notice of Sale, either as a whole, or in separate lots or parcels
or items as Trustee shall deem expedient, and in such order as it may determine,
at public auction to the highest bidder for cash in lawful money of the United
States payable at the time of sale.  Trustee shall deliver to such purchaser or
purchasers thereof its deed or deeds conveying the property so sold, but without
any covenant or warranty, express or implied.  The recitals in such deed of any
matters or facts shall be conclusive proof of the truthfulness thereof.  Any
person, including without limitation Borrower, Trustee, or Lender, may purchase
at such sale
 
            ii)   Trustee may in the manner provided by law postpone sale of all
or any portion of the Property.


19.           Application of Proceeds.  The proceeds of any disposition of the
Property or the Personalty, whether by exercise of the Trustee's power of sale,
foreclosure and sale, repossession and sale, or otherwise, shall be applied by
Lender in the following order of priority:


FIRST, to all expenses and costs of Lender and Trustee, including attorneys'
fees, arising out of or attributable to the exercise or enforcement of any or
all of Lender's or Trustee's rights as a secured party, including, without
limitation, the rights, powers, authorities, and remedies provided in this Deed
of Trust;
 
SECOND, to the expenses of such sale, disposition or other realization,
including reasonable compensation to the Lender and Trustee and their respective
agents and counsel, and all expenses, liabilities, and advances incurred or made
by the Lender and Trustee in connection therewith, and any other expenses for
which the Lender and Trustee are to be reimbursed pursuant to this Deed of
Trust;
 
THIRD, to the payment of interest and late charges on the Note;
 
FOURTH, to the payment of principal on the Note;
 
FIFTH, to the payment of interest on such of the Secured Obligations as are not
evidenced by the Note;
 
SIXTH, to the payment of principal on such of the Secured Obligations as are not
evidenced by the Note; and

 
 

--------------------------------------------------------------------------------

 

FINALLY, to the Borrower, or its successors or assigns, or as a court of
competent jurisdiction may direct, any surplus then remaining from such
proceeds.


20.           INDEMNIFICATION.  BORROWER SHALL PROTECT AND SAVE HARMLESS, AND
HEREBY INDEMNIFIES TRUSTEE AND LENDER, AND THEIR RESPECTIVE OFFICERS, DIRECTORS,
SHAREHOLDERS, EMPLOYEES, AND AGENTS (EACH, AN "INDEMNIFIED PARTY"), FROM AND
AGAINST ALL LOSS, LIABILITY, DAMAGE (WHETHER DIRECT OR CONSEQUENTIAL),
OBLIGATIONS, CLAIMS, DAMAGES, PENALTIES, CAUSES OF ACTION, COSTS AND EXPENSES
(INCLUDING WITHOUT LIMITATION REASON­ABLE ATTORNEYS' FEES AND EXPENSES) IMPOSED
UPON OR INCURRED BY OR ASSERTED AGAINST ANY INDEMNIFIED PARTY ARISING OUT OF OR
RELATING TO: (A) ANY "EVENT OF DEFAULT" AS DEFINED HEREIN; (B) ANY BREACH OF THE
"ENVIRONMENTAL PROVISIONS" SET FORTH ABOVE, THE APPLICATION OR EFFECT OF ANY
"APPLICABLE ENVIRONMENTAL LAWS" (AS DEFINED ABOVE), OR THE PRESENCE, USE,
GENERATION, MANUFACTURE, STORAGE, DISPOSAL, RELEASE OR THREATENED RELEASE OF
"HAZARDOUS WASTE" OR "HAZARDOUS SUBSTANCES" ON OR ABOUT THE PROPERTY; (C) THE
OWNER­SHIP OF THE PROPERTY OR ANY INTEREST THEREIN OR RECEIPT OF ANY RENTS;
(D) ANY ACCIDENT, INJURY TO OR DEATH OF PERSONS OR LOSS OF OR DAMAGE TO PROPERTY
OCCURRING IN, ON OR ABOUT THE PROPERTY, OR ANY PART THEREOF, OR ON THE ADJOINING
SIDE­WALKS, CURBS, ADJACENT PARKING AREAS, STREETS OR WAYS; (E) ANY USE, NONUSE
OR CONDITION IN, ON OR ABOUT THE PROPERTY OR ANY PART THEREOF, OR ON THE
ADJOINING SIDEWALKS, CURBS, ADJACENT PARKING AREAS, STREETS OR WAYS; OR
(F) PERFORMANCE OF ANY LABOR OR SERVICES OR THE FURNISHING OF ANY MATERIALS OR
OTHER PROPERTY IN RESPECT OF THE PROPERTY OR ANY PART THEREOF; WHETHER OR NOT
ANY OF THE MATTERS SET FORTH ABOVE WERE CAUSED IN WHOLE OR IN PART BY THE
NEGLIGENT ACTS OR OMISSIONS OF ANY INDEMNIFIED PARTY OR INDIVIDUALS OR ENTITIES
ACTING AS THE AGENTS OR EMPLOYEES OF ANY INDEMNIFIED PARTY, AND WHETHER OR NOT
THE SAME WERE KNOWN OR SHOULD HAVE BEEN KNOWN TO ANY INDEMNIFIED
PARTY.  NOTWITHSTANDING ANY PROVISION TO THE CONTRARY SET FORTH IN THIS
PARAGRAPH, SUCH INDEMNITY SHALL NOT APPLY WITH RESPECT TO MATTERS CAUSED BY OR
ARISING SOLELY OUT OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF LENDER, OR
ANY OF ITS AGENTS, OR WITH RESPECT TO LIABILITIES, OBLIGATIONS, CLAIMS, DAMAGES,
PENALTIES, CAUSES OF ACTION, COSTS AND EXPENSES BASED SOLELY ON FACTS OR
CIRCUMSTANCES OCCURRING ONLY SUBSEQUENT TO SUCH TIME, IF ANY, AT WHICH LENDER
BECOMES THE OWNER OF THE PROPERTY BY WAY OF FORECLOSURE OF THE LIEN OF THIS DEED
OF TRUST, CONVEYANCE IN LIEU OF SUCH FORECLOSURE, OR OTHERWISE.  ANY AMOUNT
PAYABLE TO ANY "INDEMNIFIED PARTY" BY REASON OF THE APPLICATION OF THIS
PARAGRAPH SHALL BECOME IMMEDI­ATELY DUE AND PAYABLE UPON DEMAND BY LENDER, AND
SHALL BEAR INTEREST AT THE "ADVANCE RATE" FROM THE DATE OF SUCH DEMAND.  THE
OBLIGATIONS OF BORROWER UNDER THIS PARAGRAPH SHALL SURVIVE ANY TERMINATION OR
SATIS­FACTION OF THIS DEED OF TRUST.


21.   Powers of Trustee; Successor Trustee.


       a.   Powers of Trustee.  In addition to all powers of Trustee under the
provisions of this Deed of Trust and under applicable law, Trustee shall have
the power to take the following actions with respect to the Property upon the
written request of Lender: (1) to join in preparing and filing a map or plat of
the Property, including the dedication of streets or other rights to the public;
(2) to join in granting any easement or creating any restriction on the
Property; and (3) to join in any

 
 

--------------------------------------------------------------------------------

 
 
subordination or other agreement affecting this Deed of Trust or the interest of
Lender under this Deed of Trust.
 
               b.   Duties and Secured Obligations of Trustee.  (1) The duties
and obligations of Trustee shall be determined solely by the express provisions
of this Deed of Trust and Trustee shall not be liable except for the performance
of such duties and obligations as are specifically set forth herein, and no
implied covenants or obligations shall be imposed upon Trustee; (2) No provision
of this Deed of Trust shall require Trustee to expend or risk its own funds, or
otherwise incur any financial obligation in the performance of any of its duties
hereunder, or in the exercise of any of its right or powers, if it shall have
grounds for believing that the repayment of such funds or adequate indemnity
against such risk or liability is not reasonably assured to it; (3) Trustee may
consult with counsel of its own choosing and the advice of such counsel shall be
full and complete authorization and protection in the respect of any action
taken or suffered by it in good faith and reliance thereon; (4) Trustee shall
not be liable for any action taken by it in good faith and reasonably believed
by it to be authorized or within the discretion or rights or powers conferred
upon it by this Deed of Trust; (5) Trustee shall not be responsible for the
payment of any unpaid taxes on the Property due and owing at the time of the
sale of all or any part of the Property pursuant to the procedures set forth
herein.
 
               c.   Successor Trustee.  Lender may from time to time appoint a
successor to any Trustee named herein pursuant to the applicable provisions of
Nebraska law.  Upon such appointment, the successor shall be vested with all
title, powers and duties conferred upon Trustee herein.


22.           Miscellaneous.
 
         a.   Notices.  Any notice under this Deed of Trust shall be in writing
and shall be effective when actually delivered, or when deposited with a
nationally recognized overnight courier, or, if mailed, shall be deemed
effective when deposited in the United States mail first class, certified or
registered mail, postage prepaid, directed to the party or parties at its or
their respective addresses set forth above.  Any party may change its address
for notices under this Deed of Trust by giving formal written notice to the
other parties, specifying that the purpose of the notice is to change the
party's address.  Borrower agrees to keep Lender and Trustee informed at all
times of Borrower's current address.
 
b.   Financial Statements; Other Information.  Borrower shall furnish to Lender,
upon request, a certified statement setting forth the operating income and
expenses relating to the Property during Borrower's previous fiscal year, in
such form and detail as Lender shall require.  Upon request, Borrower shall also
furnish to Lender such information and/or documents as, in Lender's discretion,
are deemed necessary for purposes of confirming any representation made or
action to be taken by the Borrower hereunder, or the existence or nonexistence
of any Event of Default hereunder.
 
c.   Request for Notice.  Borrower, Trustee and Lender hereby request that a
copy of any Notice of Default and a copy of any Notice of Sale under this Deed
of Trust be mailed to them at the addresses of such parties set forth above.
 
d.   Attorneys' Fees; Expenses.  If Lender institutes any suit or takes any
action to enforce any of the terms of this Deed of Trust, Lender shall be
entitled to recover its reasonable attorneys' fees, costs, and related expenses
(collectively, the "Costs") incurred by Lender in connection with its efforts to
enforce this Deed of Trust, including, without limitation, Costs incurred

 
 

--------------------------------------------------------------------------------

 
 
at trial and on any appeal, and Costs incurred in connection with any bankruptcy
proceeding to which Borrower is a party.


    e.   Governing Laws.  This Deed of Trust has been delivered to Lender and
accepted by Lender in the State of Nebraska, and shall be governed by and
construed in accordance with the laws of the State of Nebraska
 
    f.   Paragraph Headings.  Caption headings in this Deed of Trust are for
convenience purposes only and are not to be used to interpret or define the
provisions of this Deed of Trust.
 
    g.   No Merger.  There shall be no merger of the interest or estate created
by this Deed of Trust with any other interest or estate in the Property at any
time held by or for the benefit of Lender in any capacity, without the written
consent of Lender
 
    h.   Severability.  If a court of competent jurisdiction finds any provision
of this Deed of Trust to be invalid or unenforceable as to any person or
circumstance, such finding shall not render that provision invalid or
unenforceable as to any other persons or circumstances.  If feasible, any such
offending provision shall be deemed to be modified to be within the limits of
enforceability or validity; however, if the offending provision cannot be so
modified, it shall be stricken and all other provisions of this Deed of Trust in
all other respects shall remain valid and enforceable.
 
    i.   Binding Effect; Successors and Assigns.  Subject to the limitations
stated in this Deed of Trust on transfer of Borrower's interest, this Deed of
Trust shall be binding upon and inure to the benefit of the parties, their
heirs, legatees, devisees, personal representatives, successors and assigns.
 
    j.   Remedies Cumulative.  Trustee and Lender shall each be entitled to
enforce payment and performance of any indebtedness or obligations secured by
this Deed of Trust and to exercise all rights and powers under this Deed of
Trust, under the Note, under the Credit Agreement, under any of the Related
Documents, or under any other agreement or any laws now or hereafter in force;
notwithstanding some or all of such indebtedness and obligations secured by this
Deed of Trust may now or hereafter be otherwise secured, whether by mortgage,
deed of trust, pledge, lien, assignment or otherwise.  Neither the acceptance of
this Deed of Trust nor its enforcement, by court action or pursuant to the power
of sale or other powers contained in this Deed of Trust, shall prejudice or in
any manner affect Trustee's or Lender's right to realize upon or enforce any
other security now or hereafter held by Lender or Trustee in such order and
manner as they or either of them may in their absolute discretion determine.  No
remedy conferred upon or reserved to Trustee or Lender, is intended to be
exclusive of any other remedy in this Deed of Trust or by law provided or
permitted, but each shall be cumulative and shall be in addition to every other
remedy given in this Deed of Trust or now or hereafter existing at law or in
equity or by statute.  Every power or remedy given to Trustee or Lender by the
Note, this Deed of Trust, the Credit Agreement or any of the Related Documents,
or to which either of them may be otherwise entitled, may be exercised,
concurrently or independently, from time to time and as often as may be deemed
expedient by Trustee or Lender, and either of them may pursue inconsistent
remedies. Nothing in this Deed of Trust shall be construed as prohibiting Lender
from seeking a deficiency judgment against the Borrower to the extent such
action is permitted by law.
 
    k.   Time of the Essence.  Time is of the essence of this Deed of Trust
 
    l.   Waivers and Consents.  Neither Trustee nor Lender shall be deemed to
have waived any rights under this Deed of Trust (or under the Note, the Credit
Agreement or the Related

 
 

--------------------------------------------------------------------------------

 

 
Documents) unless such waiver is in writing and signed by Trustee or Lender, as
applicable.  No delay or omission on the part of Trustee or Lender in exercising
any right shall operate as a waiver of such right or any other right.  A waiver
by Trustee or Lender of a provision of this Deed of Trust shall not constitute a
waiver of or prejudice the party's right otherwise to demand strict compliance
with that provision or any other provision.  No prior waiver by Trustee or
Lender, nor any course of dealing, shall constitute a waiver of any of Trustee's
or Lender's rights, or any of Borrower's obligations, as to any future
transactions.  Whenever consent by Lender is required in this Deed of Trust, the
granting of such consent by Lender in any instance shall not constitute
continuing consent to subsequent instances where such consent is required.



     m.   Waiver of Homestead Exemption.  To the extent applicable, Borrower
hereby releases and waives all rights and benefits of the homestead exemption
laws of the State of Nebraska to the fullest extent permitted by law.
 
     n.   Entire Agreement; Amendments.  This Deed of Trust, together with the
Note, the Credit Agreement and the Related Documents, constitutes the entire
understanding and agreement of the parties as to the matters set forth in this
Deed of Trust.  No alteration of or amendment to this Deed of Trust shall be
effective unless made in writing and signed by the party or parties sought to be
charged or bound by the alteration or amendment.




 
[Signature Page Follows]






 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower has executed and delivered this Deed of Trust as of
the date first above written.


NEDAK ETHANOL, LLC, a Nebraska limited
liability company






By:/s/ Jerome
Fagerland                                                                           
Name:  Jerome Fagerland
Title:  President and General Manager






By:/s/ Everett
Vogel                                                                           
Name:  Everett Vogel
Title:  Board Chairman









 
 

--------------------------------------------------------------------------------

 

ACKNOWLEDGEMENT OF BORROWER




 
 

STATE OF MINNESOTA   )       ) ss.     COUNTY OF HENNEPIN  )    

 
    The foregoing instrument was acknowledged before me this __________ day of
February, 2007, by Jerome Fagerland, as the President and General Manager of
NEDAK ETHANOL, LLC, a Nebraska limited liability company, on behalf of the
limited liability company.
 
    Witness my hand and official seal.






[ Seal ]                    
 
                                      ________________________________________________                                                       
                 Notary Public
My commission
expires:                                                                




 

STATE OF MINNESOTA   )       ) ss.     COUNTY OF HENNEPIN  )    

  
    The foregoing instrument was acknowledged before me this __________ day of
February, 2007, by Everett Vogel, as the Board Chairman of NEDAK ETHANOL, LLC, a
Nebraska limited liability company, on behalf of the limited liability company.
 
    Witness my hand and official seal.






[ Seal ]                    
 
                                      ________________________________________________                                                       
                 Notary Public
My commission
expires:                                                                








 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Parcel 1:
 
The Plant Site:
 
Beginning at the southwest corner of the NE ‘A of Section 4, T29N, R14W of the
6th P.M. in Holt County, Nebraska, and assuming the west line of said NE ‘A has
a bearing of S 00°04’33” E, thence N 89°33’18”E along the south line of said NE
1/4, 1,312.51 feet; thence N 00°59’49”W, 694.43 feet; thence N 89°00’11” E,
539.97 feet; thence N 00°59’49” W, 635.59 feet, to the southwesterly
right-of-way line of the Cowboy Trail; thence N 51°52’31” W along said southwest
right-of-way, 732.65 feet; thence S 38°07’29” W, 200.00 feet; thence N 51°52’31”
W, 200.00 feet; thence N 38°07’29” E, 200.00 feet, to said southwest
right-of-way line of Cowboy Trail; thence S 89°54’11” W, 1,073.08 feet, to a
point 25.0 feet east of said west line of the NE 1/4 of Section 4; thence N
00°04’33” W, parallel with said west line, 776.67 feet, to the north line of
said NE %; thence S 89°16’37” W along said north line, 25.00 feet, to the N
corner of said Section 4; thence S 89°32’36” W along the north line of the NW
1/4 of said Section 4, 35.05 feet; thence S 00°04’33” E, parallel with said west
line of the NE 1/4, 2,699.74 feet, to the south line of said NW 1/4; thence N
89°32’57” E along said south line, 35.05 feet, to the point of beginning
 
And a tract of land located in the NW ‘A of Section 4, T29N, R14W of the 6th
P.M. in Holt County, Nebraska, described as follows:
 
Beginning at a point on the south line of said NW % and 35.05 feet west of the
southeast corner of said NW %, and assuming the south line to have a bearing of
S 89°30’01” W; thence N 00°04’33” W and parallel with the east line of said NW
1/4, 200 feet; thence S. 89°30’01” W and parallel with the south line of the
said NW 1/4, 900 feet; thence S 00°04’33” E to a point on the south line of said
NW ‘A, 200 feet; thence N 89°30’01” E on the south line of said NW Vs, 900 feet,
to the point of beginning.
 
Parcel 2:
 
The Transload Site
 
A tract of land located in the Northeast Quarter of the Southwest Quarter of
Section 25,Township 29 North, Range 12, West of the 6th P.M., Holt County,
Nebraska, described as follows: Beginning at a point that is 421.95 feet South
of the Northeast Corner of the Southwest Quarter of said Section 25; thence
continuing South on the Quarter Section line a distance of 309.6 feet; thence
right 99°35’ a distance of 1336.6 feet, along the northerly right of way of the
Chicago and Northwestern Railroad; thence right 80°31’ a distance of 380.2 feet,
to the Southerly right of way of Highway 20; thence right 89° 37’ a distance of
735.90 feet; thence right 90°17’ a distance of 300.0 feet; thence left 90°17’ a
distance of 580.8 feet to the point of beginning.
 



 
 

--------------------------------------------------------------------------------

 

Exhibit “B”
 
Permitted Encumbrances
 
1.           Real estate taxes and assessments for the years 2006, 2007, and
subsequent years not yet due and payable.
 
2.           Right of Way Permit and Easement to Niobrara Valley Electric
Membership Corporation filed December 29, 1977 in book 54, Page 659 of the
Miscellaneous records of Holt County, Nebraska, granting right of way to
construct, operate and maintain electric transmission equipment located on
property described as the North Half of Section 4-29-14 and a transmission line
to run approximately 1/2 mile East & West on approximately the 34 foot line
South of the North Section line of Said Section. (Affects Parcel 1)
 
3.           Right of Way Permit and Easement to Niobrara Valley Electric
Membership Corporation filed November 7, 1994 in Book 72, Page 140 of the
records of said county granting the right of way for construction, operation and
maintenance of electric transmission equipment located on the Northeast Quarter
of Section 4-29-14. (Affects Parcel 1)
 
4.           Agreement for Electric Service to Niobrara Valley Electric
Membership Corporation recorded November 7, 1994 in Book 72, Page 141, making
available electric service to operate the irrigation system located on property
described as the Northeast Quarter of Section 4-29-14. (Affects Parcel 1)
 
5.           Permanent Road Access Easement from Nedak Ethanol, LLC to Nebraska
Public Power District dated January 23, 2007 recorded _____ in Book ______, Page
_____. (Affects Parcel 1)
 
6.           The following matters disclosed in that certain Survey made by
Gilmore & Associates Inc. dated February 9, 2007 as Job No. 123.086L .
 
Gravel drive along the west line of the land,
Power line along the west line of the land,
 
and Telephone equipment along the south line of the land.
 
(Affects Parcel 1)
 
7.           Grant of Right of Way for Ingress and Egress filed April 21, 1980
in Book 57, at Page 230 of the records of Holt County, Nebraska. (Affects Parcel
2)
 



 
 

--------------------------------------------------------------------------------

 

Exhibit “C”
 
Disclosed Environmental Matters
 
None